Citation Nr: 0921148	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-34 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1942 to August 
1946 and from November 1947 to July 1953.  He died on April 
[redacted], 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on 
April [redacted], 2006; the immediate cause of death was pulmonary 
edema.  No underlying or other contributing conditions were 
listed on the death certificate.

2.  At the time of the Veteran's death, the record reflects 
that service connection was in effect for lumbosacral 
syndrome with right sciatic radiculitis, rated as 60 percent 
disabling; amputation, left lower leg with neuroma, rated as 
40 percent disabling; valgus deformity, right forefoot with 
callosities, rated as 10 percent disabling; hemorrhoids, 
rated as noncompensable; sympathectomy scars, rated as 
noncompensable; appendectomy scar, rated as noncompensable; 
tonsillectomy, rated as noncompensable; and fracture of 
distal end of third finger, left hand, rated as 
noncompensable.  The Veteran's combined disability rating was 
80 percent, effective June 26, 1997, and he was awarded a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities, also effective 
June 26, 1997. 

3.  The Veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, was not rated totally disabled 
continuously after his discharge from service in July 1953 
for a period of not less than 5 years immediately preceding 
his death, nor was he a former prisoner of war who died after 
September 30, 1999.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. §§ 1318, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for DIC claims.  In 
Hupp, the Court held that, when adjudicating a claim for DIC, 
VA must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.

In the present case, VA issued VCAA notice letters to the 
appellant dated in May 2006 and July 2008 that satisfied VA's 
duty to notify.  These letters informed the appellant of the 
evidence and information required to substantiate her claim 
of entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  These letters also informed her of her and VA's 
respective duties for obtaining evidence.  The May 2006 
letter informed the appellant as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.  The July 2008 letter, in 
accordance with Hupp, advised the appellant of the 
disabilities for which the Veteran was service-connected at 
the time of his death, explained the evidence required to 
substantiate a DIC claim based on a previously service-
connected condition, and explained the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because complete VCAA notice in this case was not 
accomplished prior to the initial AOJ adjudication that 
denied the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), Dingess/Hartman, and Hupp.  After the notice was 
provided, the claim was readjudicated and a supplemental 
statement of the case was provided to the appellant (most 
recently in October 2008).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA timing defect 
may be cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to her.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the appellant's 
statements in support of her claim, to include testimony at a 
Travel Board hearing in March 2009.  The Board has carefully 
reviewed her statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of non-service-connected causes, if the 
Veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318.  The 
total rating may be either schedular or a total disability 
rating based on unemployability.  38 C.F.R. § 3.22(c).

At the time of the Veteran's death, the record reflects that 
service connection was in effect for lumbosacral syndrome 
with right sciatic radiculitis, rated as 60 percent 
disabling; amputation, left lower leg with neuroma, rated as 
40 percent disabling; valgus deformity, right forefoot with 
callosities, rated as 10 percent disabling; hemorrhoids, 
rated as noncompensable; sympathectomy scars, rated as 
noncompensable; appendectomy scar, rated as noncompensable; 
tonsillectomy, rated as noncompensable; and fracture of 
distal end of third finger, left hand, rated as 
noncompensable.  The Veteran's combined disability rating was 
80 percent, effective June 26, 1997.  Additionally, a rating 
decision, dated in May 1998, awarded a TDIU, effective June 
26, 1997.  The Veteran did not appeal the May 1998 rating 
decision.  Therefore, it is final.  38 U.S.C.A. § 7105 (West 
2002).  

The Veteran's death certificate reflects that he died on 
April 28, 2006.  The death certificate lists the cause of 
immediate death as pulmonary edema.  The death certificate 
does not reflect any underlying or other contributing 
conditions.  It was not noted on the death certificate if an 
autopsy was performed.  

Based on the above, it is clear that the Veteran was not 
rated as totally disabling for service-connected disability 
for 10 years prior to his death, or continuously since 
discharge from service and for at least 5 years immediately 
preceding death.  Indeed, it was acknowledged at the March 
2009 Travel Board hearing that the Veteran did not meet the 
10 year requirement.  (See Board Tr. at 2.)  Additionally, 
the record does not reflect that the Veteran was a former 
prisoner of war.  See VA Form 21-534, received in May 2006 
(reflecting that the appellant checked a box noting that the 
Veteran was not a former prisoner of war).

With regard to whether or not the Veteran was "entitled to 
receive" compensation for service-connected disabilities 
rated by VA as totally disabling for any period of time prior 
to his death, the Board notes that on January 21, 2000, VA 
amended 38 C.F.R. § 3.22, the implementing regulation for 38 
U.S.C.A. § 1318, to restrict the award of DIC benefits to 
cases where a veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  In 
this case, there has been no allegation of CUE in any rating 
adjudication during the Veteran's lifetime.

The Board notes that 38 C.F.R. § 3.22, as amended in January 
2000, specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  In this case, 
the appellant first filed a claim for DIC benefits in May 
2006.  Because the DIC claim was received subsequent to the 
January 2000 amendment discussed above, entitlement to DIC 
benefits on a hypothetical basis is not for consideration 
here.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008) 
(holding that application of amended regulation (§ 3.22) 
barring use of hypothetical entitlement theory for DIC claims 
did not have impermissible retroactive effect); see also 
Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009) (holding 
that the § 3.22 amendment should be applied retroactively to 
bar the application of a hypothetical entitlement theory for 
claims filed prior to the amendment's effective date); Barela 
v. Peake, 22 Vet. App. 155 (2008) (holding that 38 U.S.C.A. 
§ 1311, providing for an increase in DIC when deceased 
veteran was in receipt or was entitled to receive 
compensation for a service-connected disability rated totally 
disabling for period of at least eight years immediately 
preceding death, does not afford a basis for an initial grant 
of DIC benefits, but only identifies an additional benefit 
for those who have already qualified for DIC benefits under 
other statutes).

The Board notes that the phrase "entitled to receive" also 
contemplates a situation in which additional service 
department records, existing at the time of a prior VA 
decision but not previously considered by VA, provide a basis 
for reopening a claim finally decided during the Veteran's 
lifetime and awarding a total service-connected disability 
rating retroactively.  See 38 C.F.R. § 3.22(b)(2); Nat'l Org. 
of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 
476 F.3d 872 (Fed. Cir. 2007) (NOVA III).  However, in this 
case, no such additional service department records have been 
identified. 

For these reasons discussed above, there is no legal basis 
for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit or lack 
of entitlement under the law).  The Board is sympathetic to 
the appellant's circumstances, but is obligated to decide 
cases based on the evidence before it.  See Harvey v. Brown, 
6 Vet. App. 416, 425 (1994) (holding that the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  After careful consideration, the 
Board finds that the preponderance of the evidence in this 
case falls against the appellant, making the benefit of the 
doubt rule inapplicable.


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  Here, the Board 
finds that a remand is necessary to comply with VA's duty to 
assist.  Specifically, the report of the opinion by a VA 
physician, dated in April 2008, indicates that medical 
records prior to the Veteran's death in April 2006 were 
reviewed, to include medical records from February, March and 
April of 2006.  In this opinion, the VA physician referenced 
specific treatment records from all three of these months in 
2006.  After a review of the claims file, it does not appear 
that these medical records have been associated with the 
record.  The VA physician does not indicate in the report 
whether the reviewed medical records dated in the months 
prior to the Veteran's death were VA or private.  In light of 
the foregoing, the Board finds that an effort should be made 
to obtain these medical records and any other pertinent 
treatment records so they can be associated with the 
Veteran's VA claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request her 
to identify the complete name, address, 
and approximate dates of treatment 
regarding the Veteran's treatment in 
February, March and April of 2006.  If 
the medical records are from a private 
provider, request that the appellant 
complete a VA Form 21-4142, Authorization 
and Consent to Release Information.  
Inform that appellant to complete 
additional VA Form 21-4142s for any other 
private medical care providers who may 
possess additional records referable to 
treatment in the months preceding the 
Veteran's death.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file the Veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Also, notify 
the appellant that she may obtain the 
evidence herself and send it to VA.  

2.  Additionally, contact the VA 
physician who provided the opinion in 
April 2008 and request identification of 
the source of the records discussed in 
this opinion.  If these records are from 
a VA facility, associate them with the 
Veteran's claims file.  If no records are 
available, the claims folder must 
indicate this fact and provide the 
appellant with notice of any inability to 
obtain these records.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for the 
cause of the Veteran's death on appeal.  
If the benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appellant and her 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


